Exhibit 10.2

LOAN PURCHASE AND SALE AGREEMENT

THIS LOAN PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of
September 4, 2018 (the “Effective Date”) by and between PFP IV SUB III, LLC, a
Delaware limited liability company (“Seller”), and RLH BALTIMORE LOAN
ACQUISITION LLC, a Delaware limited liability company (“Buyer”).

RECITALS

A. Seller is the present owner and holder of the loan described in Schedule 1
attached to this Agreement (the “Loan”). The Loan is evidenced, secured and
guaranteed pursuant to certain loan documents (the “Loan Documents”) including
but not limited to those described in Schedule 2 attached to this Agreement. The
Loan Documents include the deeds of trust, mortgages or similar security
instruments described in such Schedule 2 (the “Security Instruments”).

B. Seller is the insured under the loan policy of title insurance (the “Title
Policy”) insuring the liens of the Security Instruments, as described in
Schedule 3 attached to this Agreement.

C. Seller wishes to sell, and Buyer wishes to purchase, all of Seller’s right,
title and interest in and to the Loan, the Loan Documents and the Title Policy,
without recourse or warranty, except as expressly set forth in this Agreement,
pursuant to the terms and conditions described below.

NOW, THEREFORE, based on the above Recitals (which are incorporated into and
made part of this Agreement by this reference), and for valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

AGREEMENT

1. Purchase Price. Buyer will purchase all of Seller’s right, title and interest
in and to the Loan (including but not limited to servicing rights), the Loan
Documents and the Title Policy (collectively, the “Assets”) from Seller for the
Purchase Price (as defined below) in cash, payable in immediately available
funds, on the Closing Date (as defined in Section 3 below). As used in this
Agreement, the term “Purchase Price” means: (a) THIRTEEN MILLION SIX HUNDRED
THIRTY NINE THOUSAND ONE HUNDRED NINETY FIVE DOLLARS AND SEVENTY NINE CENTS
($13,639,195.79); plus (b) all interest accruing on the Loan at the Default Rate
(as defined in the Loan Documents) after September 6, 2018 (the “Calculation
Date”) and to and including the Closing Date (if the Closing Date is a different
date than the Calculation Date); minus (c) any reductions in the balance of the
Loan occurring after the Calculation Date and on or before the Closing Date. For
the avoidance of doubt, to the extent Seller is in possession of or otherwise
controls any funds of the borrower or any other obligor under the Loan
Documents, such funds shall not be set-off or otherwise applied to the balance
of the Loan, but shall instead be included as part of the Assets being purchased
for the Purchase Price. Any such funds described in the immediately preceding
sentence shall be transferred by Seller to Buyer at Closing in accordance with
wire transfer instructions as provided by Buyer to Seller.

 

1



--------------------------------------------------------------------------------

2. Sale, Delivery and Assignment of Loan Documents; Conditions Precedent. Seller
will sell the Assets to Buyer for the Purchase Price on the Closing Date. On or
prior to the Closing Date, Seller will deliver to Buyer the following
(collectively, “Seller’s Closing Documents”):

(a) An executed original of each of the Loan Documents;

(b) An original Allonge to Note with respect to the promissory note included in
the Assets, in the form attached hereto as Exhibit A executed by Seller;

(c) A recordable original Assignment of Deed of Trust in the form attached as
Exhibit B to this Agreement, executed by Seller and properly acknowledged;

(d) An original Assignment of Loan Documents, in the form attached as Exhibit C
to this Agreement, executed by Seller and properly acknowledged; and

(e) A counterpart of this Agreement, duly executed by Seller.

On the Closing Date, Seller will also notify each of (i) Commonwealth Bank of
Australia, as Rate Cap Provider under the Interest Rate Protection Agreement
Acknowledgement described on Schedule 2, and (ii) Wells Fargo Bank, as the
“Bank” under and as defined in the Clearing Account Control Agreement described
on Schedule 2, of the assignment of the Loan from Seller to Buyer.

Notwithstanding any provision to the contrary in this Agreement, the obligation
of Buyer to purchase the Assets on the Closing Date is subject to (a) Buyer’s
receipt of the Seller’s Closing Documents, and (b) Buyer’s receipt of an
endorsement to the Title Policy confirming that Buyer has succeeded to the
rights of the insured under the Title Policy; provided, that if Buyer is unable,
after its exercise of commercially reasonable efforts, to obtain the endorsement
described in the foregoing clause (b), then Buyer shall not be obligated to
purchase the Assets, but Buyer shall instead be required to make a payment of
ONE MILLION DOLLARS ($1,000,000) to Seller (the “Termination Payment”), and upon
Seller’s receipt of the Termination Payment this Agreement shall terminate in
full and be of no further force or effect.

3. Closing Date. The closing of this transaction (“Closing”) will occur on the
Calculation Date unless otherwise agreed by Seller and Buyer in writing. If
Closing does not occur by such date, either party may terminate this Agreement
by written notice to the other party unless the notifying party is then in
default of its obligation to proceed to Closing. The date on which Closing
actually occurs is referred to in this Agreement as the “Closing Date.”

4. Closing. Closing will be deemed to have occurred when Buyer has paid the
entire Purchase Price to Seller and Seller has delivered Seller’s Closing
Documents to Buyer as provided in this Agreement. Buyer will pay all closing
costs, including, without limitation, title insurance premiums and any costs of
recording. Closing will be conducted in an escrow with the Title Company. Each
of Buyer and Seller will be entitled to give escrow instructions for the Closing
consistent with this Agreement to the Title Company. Buyer will pay the Title
Company’s charges for acting as escrow agent for the Closing.

 

2



--------------------------------------------------------------------------------

5. Representations and Warranties. The sale and purchase described in this
Agreement is made without representation, warranty, recourse or guaranty of any
kind, express or implied, except that Seller represents and warrants to Buyer
only as follows:

(a) Seller is the owner and holder of the Loan and the Loan Documents, has not
made any prior assignment or transfer of the Loan or the Loan Documents or any
interest therein except pursuant to the Loan Documents set forth on Schedule 2,
and has full power and authority to execute, deliver and perform its obligations
under this Agreement and Seller’s Closing Documents;

(b) Seller has not agreed to any modification or termination of any of the Loan
or the Loan Documents that has not been disclosed to Buyer or its affiliates in
writing; and

(c) Seller’s books of account for the Loan reflect an outstanding principal
balance of the Loan as shown on Schedule 4 attached to this Agreement. Seller
has not received notice that any borrower or other party to any of the Loan
Documents claims any defense to such party’s obligations under any of the Loan
Documents.

Buyer certifies that Buyer has or will make its own independent investigation of
the status of the Loan Documents, the creditworthiness of the borrower and
guarantor of the Loan, the condition and value of the property encumbered by the
Security Instrument (the “Property”) and the other collateral for the Loan (if
any), and all other facts and circumstances that Buyer deems necessary and
relevant to its decision to purchase the Assets. Buyer has reviewed Seller’s
files with respect to the Assets to Buyer’s satisfaction.

BUYER SPECIFICALLY ACKNOWLEDGES THAT SELLER MAKES ABSOLUTELY NO REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER EXCEPT AS EXPRESSLY
AND SPECIFICALLY SET FORTH ABOVE IN THIS SECTION 5. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES AND AGREES THAT SELLER MAKES NO
REPRESENTATION OR WARRANTY WHATSOEVER ABOUT ANY OF THE FOLLOWING MATTERS:
GENUINENESS OF SIGNATURES; ENFORCEABILITY OF THE LOAN DOCUMENTS; CREATION,
PRIORITY OR PERFECTION OF ANY LIEN OR SECURITY INTEREST REFLECTED IN THE LOAN
DOCUMENTS; CREDITWORTHINESS OF THE OBLIGORS OF THE LOAN; EXISTENCE, STATUS OR
VALUE OF ANY SECURITY FOR THE LOAN; COLLECTIBILITY OF ANY PROMISSORY NOTE OR ANY
OTHER LOAN DOCUMENT; WHETHER THE MAKER OF ANY PROMISSORY NOTE OR ANY OTHER LOAN
DOCUMENT MIGHT HAVE OR ASSERT ANY COUNTERCLAIMS, SET-OFF RIGHTS OR DEFENSES TO
PAYMENT; ACCURACY OF SELLER’S BOOKS AND RECORDS REGARDING THE LOAN; PHYSICAL OR
ENVIRONMENTAL CONDITION OR CONTAMINATION OF THE PROPERTY; OR COMPLIANCE OF THE
PROPERTY OR ANY OTHER COLLATERAL FOR THE LOAN (IF ANY) WITH ANY LEGAL
REQUIREMENTS.

 

3



--------------------------------------------------------------------------------

The provisions of this Section 5 will survive the Closing and will supersede any
contrary provision contained in any documents including, but not limited to,
Seller’s Closing Documents. Notwithstanding the foregoing provisions, the above
provisions will not supersede the representations and warranties of Seller
expressly set forth in this Section 5; provided, however, Seller shall have no
liability for any breach by Seller under this Agreement, or any other liability
to Buyer or its successors or assigns resulting from, connected with or arising
out of any breach unless written notice and demand describing, with specificity,
such breach has been given by Buyer to Seller prior to the date which is three
(3) years after the Closing Date.

6. Taxes, Fees, Etc. Buyer will pay all transfer, filing and recording fees,
taxes, costs and expenses, and all applicable mortgage recording taxes,
documentary stamp taxes and similar taxes, if any, required to be paid by either
Seller or Buyer in connection with the transactions contemplated by this
Agreement, and will indemnify, defend and hold Seller harmless for, from and
against any and all claims, liability, costs and expenses arising out of or in
connection with the failure of Buyer to pay any such amounts on a timely basis.

7. Payments Subsequent to Closing Date. From time to time after the Closing
Date, Seller will pay to Buyer, promptly after (and in no event more than three
days after) receipt thereof, any and all payments on the Loan received by Seller
on or after the Closing Date and not already so paid to Buyer, but only after
all payments due and payable to Seller from Buyer under this Agreement have been
paid to Seller.

8. Insurance. At the request and sole cost and expense of Buyer, Seller will
cooperate with Buyer in executing written requests to each hazard, casualty and
liability insurer, and to the writing agent for each flood hazard insurer,
issuing a policy of insurance obtained by a borrower with respect to the Loan,
requesting an endorsement of its policy of insurance effective on the Closing
Date adding Buyer as the mortgagee, the loss payee and/or an insured named
therein, as the case may be, together with instructions that such endorsement be
forwarded directly to Buyer, with a copy to Seller at the addresses specified
for notices under this Agreement. Each such request will be prepared by Buyer at
its sole cost and expense, and any additional premium or other charge in
connection therewith will be paid by Buyer. Seller shall not be responsible for
any loss on or after the Closing Date either to a borrower on the Loan, to Buyer
or to the value or collectability of the Loan due to cancellation of any
insurance, or any insurer’s failure to identify Buyer as loss payee, mortgagee
or other insured.

9. IRS Reporting. Each party to this Agreement will submit all Internal Revenue
Service (“IRS”) forms and comply with all IRS reporting obligations for the Loan
for the period during which it owns the Loan.

10. Brokers.

(a) Seller represents and warrants to Buyer that Seller has not incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payments in connection with the sale of
the Loan pursuant to this Agreement.

 

4



--------------------------------------------------------------------------------

(b) Buyer represents and warrants to Seller that Buyer has not incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payments in connection with the sale of
the Loan.

(c) Each party to this Agreement (as applicable, the “Indemnifying Party”) will
indemnify, defend and hold the other party harmless for, from and against any
and all claims, liability, costs and expenses arising from the untruth of the
representations made by the Indemnifying Party in this Section 10 or the failure
of the Indemnifying Party to pay any brokerage or finders’ fees or agents’
commissions or other similar payments in connection with the sale of the Loan
pursuant to this Agreement to the extent incurred by the Indemnifying Party.

11. Indemnity. BUYER WILL INDEMNIFY, DEFEND AND HOLD SELLER AND ITS AGENTS,
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, SUCCESSORS AND ASSIGNS (EACH, AN
“INDEMNITEE”) HARMLESS FOR, FROM AND AGAINST ALL COSTS, EXPENSES, LIABILITIES
AND DAMAGES OF ANY KIND OR NATURE WHATSOEVER (COLLECTIVELY, THE “CLAIMS”)
INCURRED BY THEM (INCLUDING ANY REASONABLE AND DOCUMENTED ATTORNEYS’ FEES
INCURRED DEFENDING ANY CLAIM), THAT ARE CAUSED, OR ALLEGED BY THE CLAIMANT TO
HAVE BEEN CAUSED BY, ANY ACTIONS OR OMISSIONS OF BUYER OR ITS AGENTS, DIRECTORS,
OFFICERS, EMPLOYEES, ATTORNEYS, SUCCESSORS OR ASSIGNS, OR THAT OTHERWISE ARISE
AS A RESULT OF (A) SELLER’S NEGOTIATION OF, ENTRY INTO OR PERFORMANCE OF ITS
OBLIGATIONS UNDER AND IN ACCORDANCE WITH, THIS AGREEMENT, AND (B) THE LOAN OR
THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT BUYER SHALL HAVE NO LIABILITY TO ANY
INDEMNITEE UNDER THIS SECTION 11 WITH RESPECT TO ANY CLAIM, TO THE EXTENT THAT
(I) SUCH CLAIM HAS BEEN DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL NON-APPEALABLE JUDGMENT OR ORDER TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF AN INDEMNITEE, OR (II) SUCH CLAIM
ARISES OUT OF A DISPUTE SOLELY AMONG INDEMNITEES, NOT RELATING TO ANY ACT OR
OMISSION ON THE PART OF BUYER.

12. Authorization to File; Further Assurances. Seller authorizes Buyer and its
designees, upon and at any time after the Closing, to file and/or record UCC-3
financing statement amendments and any other documents, instruments, or writings
in any jurisdictions or offices as may be necessary or desirable to effectuate
the assignment from Seller to Buyer of all liens and security interests granted
by the borrower or any other obligor to Seller under the Loan Documents. In
addition, after the Closing and upon Buyer’s request, Seller shall promptly, at
Borrower’s expense, execute and deliver such documents, instruments and other
writings, and take such other actions, as Buyer may reasonably deem necessary or
desirable in order to effect or evidence (a) the purchase by Buyer of, and the
sale by Seller of, the Loan and the Loan Documents and (b) the assignment to
Buyer of all liens and security interests granted in favor of the Seller under
the Security Instruments.

13. Remedies upon Default. If either Buyer or Seller fails to perform any of its
obligations under this Agreement, the other party, in its sole discretion, may
elect either to seek specific performance or recovery of damages or, if Closing
has not occurred, may terminate this Agreement by written notice to the other
party.

 

5



--------------------------------------------------------------------------------

14. Time. Time is of the essence of this Agreement and of each and every term
and condition of this Agreement.

15. Entire Agreement; Modifications. This Agreement constitutes the final
expression of the entire agreement of the parties with respect to the subject
matter of this Agreement, and the provisions of this Agreement may only be
modified by the written agreement of Seller and Buyer. This Agreement supersedes
all prior agreements, oral or written, by the parties with respect to the
subject matter of this Agreement. Neither party is relying on any oral, written
or implied representation or warranty not expressly set forth in this Agreement.

16. Applicable Law. This Agreement will be construed in accordance with the
internal laws of the State of New York, without giving effect to any rules or
principles thereof relating to choice of law or conflict of laws that may cause
the laws of another jurisdiction to apply.

17. Captions and Headings. The captions and headings contained in this Agreement
are for convenience of reference only, and will not be deemed to modify, expand
or limit the provisions of this Agreement.

18. Counterparts; Electronically Transmitted Signatures. This Agreement may be
executed by the parties in multiple counterparts, each of which will be
considered an original and all of which, together, will be considered one
document. Transmission of a signed copy of this Agreement by one party (or its
counsel) to the other party (or its counsel) by fax, e-mail or similar
electronic means will have the same force and effect as delivery of the
original, manually-signed counterpart so transmitted.

19. Legal Expenses. If either party to this Agreement brings suit or becomes
involved in any other legal proceeding to enforce its rights under this
Agreement, or to recover damages for the breach thereof, the prevailing party
will be entitled to recover from the other party all its costs and expenses,
including but not limited to reasonable and documented fees and disbursements of
attorneys, incurred in connection with such suit or other proceeding, including
but not limited to such costs and expenses incurred in trial and appellate court
proceedings, post-judgment collection proceedings and bankruptcy and other
insolvency proceedings.

20. Notices. All notices and other communications required or permitted by this
Agreement must be in writing and will be deemed given to a party when
(a) delivered to the appropriate address by hand or by nationally-recognized
overnight courier service (costs prepaid), (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment, or (c) received or
rejected by the addressee if sent by certified mail with return receipt
requested, in each case to the following addresses, fax numbers or e-mail
addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, fax number, e-mail address or person
as a party may designate for itself by notice to the other party):

 

6



--------------------------------------------------------------------------------

Seller:

  

PFP IV SUB III, LLC

c/o Prime Finance Partners

233 North Michigan, Suite 1915

Chicago, IL 60601

Attention: Steve Gerstung

Facsimile No. (312) 276-9649

Email. sgerstung@primefinance.com

Buyer:

  

RLH BALTIMORE ACQUISITION LLC

c/o RED LION HOTELS CORPORATION

201 w. North River Drive, Suite 100

Spokane, WA 99201

Attention: Tom McKeirnan

Tom.McKeirnan@rlhco.com

21. Jurisdiction and Venue. Any legal proceeding arising out of or relating to
this Agreement may be brought only in any federal or state court in New York
County, New York, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such proceeding, waives any objection it
may now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of such proceeding shall be heard and determined only in any
such court and agrees not to bring any proceeding arising out of or relating to
this Agreement in any other court. The parties irrevocably waive any objections
to venue or to convenience of forum in such courts.

[Remainder of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

DATED as of the date first set forth above.

  

 

SELLER:

    PFP IV SUB III, LLC,     a Delaware limited liability company     By:   /s/
Jon W. Brayshaw     Name:   Jon W. Brayshaw     Title:   Secretary and Treasurer

BUYER:

    RLH BALTIMORE ACQUISITION LLC,     a Delaware limited liability company    
By:   /s/ Thomas L. McKeirnan     Name:   Thomas L. McKeirnan     Title:  
Executive Vice President

 

8



--------------------------------------------------------------------------------

SCHEDULE 1

LOAN DESCRIPTION

 

  •  

Loan in the outstanding principal amount of $13,268,000.00 made by PFP HOLDING
COMPANY IV, LLC, as predecessor-in-interest to the Seller, to RL BALTIMORE LLC,
a Delaware limited liability company, on or about April 23, 2015 (the “Loan”)

 

SCHEDULE 1 – PAGE 1 OF 1



--------------------------------------------------------------------------------

SCHEDULE 2

LOAN DOCUMENTS

LOAN DOCUMENTS FOR THE LOAN DESCRIBED ON SCHEDULE 1

(each dated as of April 23, 2015, except as otherwise noted):

 

  1.

Loan Agreement, executed by PFP Holding Company IV, LLC, a Delaware limited
liability company (“Original Lender”) and RL BALTIMORE LLC, a Delaware limited
liability company (“RLB”)

 

  2.

Promissory Note, in original principal amount of up to $13,300,000, made by RLB
to Original Lender.

 

  a.

Allonge to the order of PFP IV SUB I, LLC, a Delaware limited liability company
(“Sub I”).

 

  b.

Allonge dated August, 2015 to the order of PFP 2015-2, LTD., an exempted company
incorporated under the laws of the Cayman Islands with limited liability (“PFP
2015-2”).

 

  c.

Allonge dated April 16, 2018 to the order of Original Lender.

 

  d.

Allonge dated April 16, 2018 to the order of Seller.

 

  3.

Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, made by RLB, as Trustor, to Patrick C. McKeever, Esq., as Trustee, for
the benefit of Original Lender.

 

  4.

Guaranty of Recourse Obligations, made by RED LION HOTELS CORPORATION, a
Washington corporation, in favor of Original Lender.

 

  5.

Consent and Subordination of Manager, made by RED LION HOTELS MANAGEMENT, INC.,
a Washington corporation, to Original lender, and agreed and consented to by
RLB.

 

  6.

UCC-1 financing statement filed on June 30, 2015 with the Delaware Secretary of
State under filing no. 20152824984.

 

  7.

Interest Rate Protection Agreement Acknowledgment, made by Commonwealth Bank of
Australia, as Rate Cap Provider, and consented to by RLB.

 

  8.

Interest Rate Cap Assignment and Security Agreement, between RLB and Original
Lender.

 

  9.

Certificate re “Recycled” Special Purpose Bankruptcy Remote Entity, made by RLB.

 

SCHEDULE 2 – PAGE 1 OF 3



--------------------------------------------------------------------------------

  10.

Refinance Affidavit, made by RLB.

 

  11.

Escrow Instruction Letter, made by Andrew S. Ryerson to Jill Anderson Blanco at
North American National Title Solutions and acknowledged by RLB.

 

  12.

Post-Closing Letter, made by RLB to Original Lender.

 

  13.

Assignment of Leases and Rents made by RLB to Original Lender.

 

  14.

Clearing Account Control Agreement, made by RLB, Original Lender and Wells Fargo
Bank, National Association.

 

  15.

Assignment of Agreements, Licenses, Permits and Contracts made by RLB in favor
of Original Lender.

 

  16.

Collateral Assignment by RLB to Original Lender.

 

  17.

UCC-1 financing statement recorded with the Baltimore City Circuit Court (Land
Records), LIBER 17119, Page 333.

 

  18.

Assignment and Assumption Agreement between Original Lender and Sub I.

 

  19.

Assignment of Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing by Original Lender to Sub I.

 

  20.

Assignment of Assignment of Leases and Rents by Original Lender to Sub I

 

  21.

General Assignment dated August, 2015 by Sub I to PFP 2015-2.

 

  22.

Assignment of Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing effective as of August 3, 2015, by Sub I to PFP 2015-2.

 

  23.

Assignment of Assignment of Leases and Rents effective as of August 3, 2015 by
Sub I to PFP 2015-2.

 

  24.

General Assignment and Assumption Agreement dated as of April 16, 2018, between
PFP 2015-2 and Original Lender.

 

  25.

Assignment of Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated as of April 16, 2018, by PFP 2015-2 to Original Lender.

 

  26.

Assignment of Assignment of Leases and Rents, dated as of April 16, 2018, by PFP
2015-2 to Original Lender.

 

  27.

Assignment and Assumption Agreement dated as of April 16, 2018, between Original
Lender and Seller.

 

  28.

Assignment of Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated as of April 16, 2018, by Original Lender to Seller.

 

SCHEDULE 2 – PAGE 2 OF 3



--------------------------------------------------------------------------------

  29.

Assignment of Assignment of Leases and Rents, dated as of April 16, 2018, by
Original Lender to Seller.

 

  30.

UCC-3 Amendment filed with the Delaware Secretary of State under filing no.
20156060858.

 

  31.

UCC-3 Amendment recorded with Baltimore City Circuit Court (Land Records) under
Liber 17119, Page 340.

 

  32.

UCC-3 Amendment filed with the Delaware Secretary of State under filing no.
20160514016.

 

  33.

UCC-3 Amendment recorded with Baltimore City Circuit Court (Land Records) under
Liber 17403, Page 294.

 

  34.

UCC-3 Amendment filed with the Delaware Secretary of State under filing no.
20182572457.

 

  35.

UCC-3 Amendment recorded with Baltimore City Circuit Court (Land Records) under
Book 20093, Page 478.

 

  36.

UCC-3 Amendment filed with the Delaware Secretary of State under filing no.
20182665715.

 

  37.

UCC-3 Amendment recorded with Baltimore City Circuit Court (Land Records) under
Book 20093, Page 494.

 

SCHEDULE 2 – PAGE 3 OF 3



--------------------------------------------------------------------------------

SCHEDULE 3

TITLE POLICY

Title insurance policy no. 5011300-1582908e issued by First American Title
Insurance Company

 

SCHEDULE 3 – PAGE 1 OF 1



--------------------------------------------------------------------------------

SCHEDULE 4

PRINCIPAL BALANCE OF THE LOAN

as of September 6, 2018

$13,268,000.00

 

SCHEDULE 4 – PAGE 1 OF 1



--------------------------------------------------------------------------------

EXHIBIT A

TO LOAN PURCHASE AND SALE AGREEMENT

ALLONGE

This is an allonge affixed to a Promissory Note dated April 23, 2015, in the
original principal amount of up to $13,300,000.00 in which the maker is RL
BALTIMORE LLC, a Delaware limited liability company, and the payee is PFP IV SUB
III, LLC, a Delaware limited liability company (as successor-in-interest to the
original payee, PFP HOLDING COMPANY IV, LLC, a Delaware limited liability
company).

Pay the attached Promissory Note, in the original principal amount of up to
$13,300,000 to the order of                                         , without
recourse and without representation or warranty of any kind or nature
whatsoever, express or implied, except as otherwise specifically provided in
that certain Loan Purchase and Sale Agreement dated September [4], 2018 between
the undersigned and RLH BALTIMORE ACQUISITION LLC, a Delaware limited liability
company.

DATED this          day of                , 20 ___.

 

PFP IV SUB III, LLC, a Delaware limited liability company

By:    

Name:    

Title:    

 

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT OF DEED OF TRUST

RECORDING REQUESTED BY AND

WHEN RECORDED, RETURN TO:

 

                                                                          

                                                                          

                                                                          

                                                                 Attn: 
           

ASSIGNMENT OF DEED OF TRUST AND ASSIGNMENT OF LEASES AND RENTS

FOR VALUE RECEIVED, the undersigned                                     
(“Assignor”), hereby grants, assigns, transfers and sets over to            , a
             (“Assignee”), all beneficial interest of Assignor under the
following, each of which encumbers certain real property more particularly
described therein, and on Exhibit A attached hereto (the “Property”):

 

1.

That certain Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated as of April 23, 2015 and recorded on                 
as Instrument No.                              in the official property records
of                     ,                 , as modified by each of the following:

 

  a.

Assignment of Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated as of April 23, 2015 and recorded on                 
as Instrument No.                          in the official property records of
                        ,                 ;

 

  b.

Assignment of Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated as of August 3, 2015 and recorded on                 
as Instrument No.                          in the official property records of
                        ,                 ;

 

  c.

Assignment of Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated as of April 16, 2018 and recorded on                 
as Instrument No.                          in the official property records of
                        ,                 ; and

 

EXHIBIT B



--------------------------------------------------------------------------------

  d.

Assignment of Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated as of April 16, 2018 and recorded on
                     as Instrument No.                          in the official
property records of                         ,                 .

 

2.

That certain Assignment of Leases and Rents, dated as of April 23, 2015 and
recorded on                  as Instrument No.                              in
the official property records of                     ,                 , as
modified by each of the following:

 

  a.

Assignment of Assignment of Leases and Rents dated as of April 23, 2015 and
recorded on                  as Instrument No.                          in the
official property records of                         ,                 ;

 

  b.

Assignment of Assignment of Leases and Rents dated as of August 3, 2015 and
recorded on                  as Instrument No.                          in the
official property records of                         ,                 ;

 

  c.

Assignment of Assignment of Leases and Rents dated as of April 16, 2018 and
recorded on                  as Instrument No.                          in the
official property records of                         ,                 ; and

 

  d.

Assignment of Assignment of Leases and Rents dated as of April 16, 2018 and
recorded on                  as Instrument No.                          in the
official property records of                         ,                 .

This assignment is made by Assignor WITHOUT REPRESENTATION, WARRANTY OR RECOURSE
OF ANY NATURE WHATSOEVER, WHETHER EXPRESS OR IMPLIED, except and only to the
extent otherwise provided in that certain Loan Purchase and Sale Agreement dated
September [4], 2018 among Assignor and Assignee.

 

EXHIBIT B



--------------------------------------------------------------------------------

ASSIGNOR: PFP IV SUB III LLC By:       Name:       Title:    

STATE OF                      )

                                          ) SS.

COUNTY OF                  )

On                                                      , before me,
                                                                     , a Notary
Public in and for said state, personally appeared
                                                                     ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

 

      Notary Public in and for said State       My commission
expires:                            

 

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT A

Property

 

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ABSOLUTE ASSIGNMENT AND ASSUMPTION OF LOAN DOCUMENTS

ABSOLUTE ASSIGNMENT AND ASSUMPTION

OF LOAN DOCUMENTS

This ABSOLUTE ASSIGNMENT AND ASSUMPTION OF LOAN DOCUMENTS (this “Assignment”) is
made as of                             , 201     (the “Effective Date”) between
PFP IV SUB III LLC (together with its successors and assigns hereunder, the
“Assignor”), and                             , a                             ,
as buyer (in such capacity, together with its successors and permitted assigns
hereunder, the “Assignee”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Assignment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties to this
Assignment, intending to be legally bound, hereby agree as follows:

1. FOR VALUE RECEIVED, Assignor hereby absolutely and irrevocably endorses,
negotiates, sells, assigns, conveys, and transfers to Assignee all of Assignor’s
right, title, and interest, including, without limitation, all rights, remedies
and causes of action of Seller in, to and with respect to, that certain
promissory note dated as of April 23, 2015 (the “Execution Date”), executed by
RL Baltimore LLC (the “Borrower”) and payable to Assignor, or order, in the
principal amount of up to Thirteen Million Three Hundred Dollars
($13,300,000.00) (“Note”; and evidencing a certain mortgage loan, the “Loan”),
together with all right, title and interest of Assignor in, to and under that
certain Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, securing the Note dated as of the Execution Date, and executed
by the Borrower, as grantor, to Patrick C. McKeever, Esq., as trustee for the
benefit of Assignor, as beneficiary, which Deed of Trust was recorded on
                             in the Office of                              as
                             (the “Security Instrument”), with respect to the
real property described on Exhibit 1 attached hereto and incorporated herein by
this reference (the “Property”), together with all other documents which relate
to the Loan evidenced by the Note and secured by the Security Instrument,
together with all modifications and amendments thereto (collectively, the “Loan
Documents”).

2. This Assignment is made by Assignor WITHOUT REPRESENTATION, WARRANTY OR
RECOURSE OF ANY NATURE WHATSOEVER, WHETHER EXPRESS OR IMPLIED, except and only
to the extent otherwise provided in that certain Loan Purchase and Sale
Agreement dated September [4], 2018 among Assignor and Assignee (the “Loan Sale
Agreement”).

3. Assignee hereby agrees to and accepts the assignment described in Paragraph 1
above. In addition, Assignee hereby expressly assumes and agrees to keep,
perform, and fulfill all of the terms, covenants, obligations, and conditions
required to be kept, performed, and fulfilled by Assignor under, and/or with
respect to, the Loan Documents, on and after the Effective Date.

 

EXHIBIT B



--------------------------------------------------------------------------------

4. Without limiting the generality of Paragraph 3 above, Assignee also hereby
acknowledges and agrees that on and after the Effective Date, it shall be solely
responsible for servicing the Loan and compliance with any laws, rules, or
regulations governing the ownership, servicing, and/or administration of the
Loan.

5. The provisions of this Assignment shall be binding upon and shall inure to
the benefit of Assignor and Assignee and their respective successors and
assigns. This Assignment shall be governed and construed in accordance with the
laws of the State of New York applicable to agreements made and to be performed
within the State of New York. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which, together, shall be
deemed one agreement.

6. Pursuant to Uniform Commercial Code Section 9-514 and other applicable law,
Assignor hereby authorizes Assignee to file an amendment to each financing
statement, deed of trust or other security instrument made in favor of Assignor
by the Borrower or any other obligor under or in connection with the Loan
Documents, in order to reflect the assignment made herein.

[Remainder of Page Intentionally Left Blank]

 

EXHIBIT B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Absolute Assignment
and Assumption of Loan Documents as of the Effective Date.

 

ASSIGNOR:

   

PFP IV SUB III, LLC,

a Delaware limited liability company

    By:         Name:         Title:           STATE
OF                               )                                             
           )§       COUNTY OF                          )      

On                             , 201     before me, the undersigned officer, a
Notary Public in and for said State, personally appeared
                            , personally known to me (or proved to me on the
basis of satisfactory evidence) to be a                              of
                             , a                             , and that he/she
as such                              being authorized to do so, executed the
foregoing instrument for the purposes therein contained by signing the name of
the corporation by himself/herself as                              and did
acknowledge the foregoing instrument to be the act and deed of said association.

WITNESS my hand and official seal.

 

 

Notary Public

My commission Expires:                             

 

EXHIBIT B



--------------------------------------------------------------------------------

ASSIGNEE:

   

RLH BALTIMORE ACQUISITION LLC,

a Delaware limited liability company

    By:         Name:         Title:           STATE
OF                                 )      
                                                     )§       COUNTY
OF                             )      

On                             , 201     before me, the undersigned officer, a
Notary Public in and for said State, personally appeared
                            , personally known to me (or proved to me on the
basis of satisfactory evidence) to be a                              of
                             , a                             , and that he/she
as such                              being authorized to do so, executed the
foregoing instrument for the purposes therein contained by signing the name of
the corporation by himself/herself as                              and did
acknowledge the foregoing instrument to be the act and deed of said association.

WITNESS my hand and official seal.

 

 

Notary Public

My commission Expires:                             

 

EXHIBIT B